Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Restriction Requirement Response filed on 10/26/2021; and IDS filed on 07/30/2020.
Claims 39-40 have been cancelled.
Claims  2, 18 and 20 are drawn to non-elected species
Claims 1-38 are pending in the instant application.
Claims 2, 18, 20, 27-28, 37-38 are withdrawn from further consideration.

Election/Restrictions
Applicant’s election of Group I (claims 1-3, 5-6, 9, 11-15, 18-22) and specie elections of “1.5-10 ug of payload”, “protein”, “supraparticle comprises at least two different payloads”, “alginic acid”  in the reply filed on 10/26/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Note, claims 2, 18 and 20 are drawn to non-elected species.

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The “polysaccharide derivative” does not meet the written description provision of 35 USC § 112, first paragraph, due to lacking chemical structural information for what they are and chemical structures are highly variant and encompass a myriad of possibilities.  The specification provides insufficient written description to support the genus of derivatives of polysaccharide encompassed by the claim, since there is no description of the structural relationship of these derivatives provided in the specification and Applicant has not provided a description as to how the base molecule may be changed while remaining a derivative.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, 11-14, 15, 19   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MAINA et al ((Mold-Templated Inorganic−Organic Hybrid Supraparticles for Codelivery of Drugs. Biomacromolecules 2014, 15, 4146−4151).
Applicant’s claims are directed to a composition comprising of supraparticle containing 1.5-10 ug of payload. 
MAINA teaches a supraparticle (see abstract) comprising of: a payload of 1.14ug of preload of dexamethasone (DEX; see pg. 4148, 1st col.) on to mesoporous silica (MS) nanoparticles and further loaded with 1.34 ug of brain-derived neurotrophic factor (BDNF; see pg. 4149, 1st col.), which results in a total of 2.48 ug of payload. Additional disclosures include: MS supraparticles are assembled using gelatin as a biodegradable adhesive to bind and cross-link the particles (see abstract); supraparticle sizes prepared are 200um and 650um (see pg. 4148, 1st col), but can be larger in size, such as ~800um or larger (see pg. 4146, 1st col) thus, the amount of payload can easily be increased if needed by increasing the supraparticle size; more porous and irregular morphology (see pg. 4150, 2nd col), which reads on disordered pore; isoelectric point = 10 (see pg. 4149, 1st col); st col); “compared to smaller micrometer- or nanometer-sized particles, the ∼800 μm sized supraparticles are less likely to be carried to the brain where the drug may have unwanted side effects” (see pg. 4146, 2nd col); “highly porous, thus providing a matrix for BDNF infiltration. Intracochlear BDNF doses as low as ∼4−7 ng (corresponding to intracochlear concentrations around 50−100 ng mL−1) have been demonstrated to provide a neuroprotective effect. Single supraparticles can encapsulate around 200−300 times this amount, highlighting the therapeutic relevance of the MSG-SPs for sustained release” (see pg. 4149; 2nd col).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1, 3, 6, 9, 19, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIAO et al (Synthesis of mesoporous silica nanoparticle-encapsulated alginate microparticles for sustained release and targeting therapy. J Biomed Mater Res Part B 2014:102B: 293–302).
LIAO teaches a composition for drug delivery comprised of: mesoporous porous silica nanoparticles (MSNs) were encapsulated into alginate to form Ca-alginate microparticles via atomization (see pg. 294, 1st col), which are the same ingredients used Applicants to form alginate beads (see Applicant’s specification at [0156], Example 3) and reads on supraparticle. Additional disclosure include: this kind of nano-in-micro structure was an innovative drug carrier (see pg. 294, 1st col); regular and irregular pores (see pg. 294, 1st col); two kinds of cargo load, such as R6G and doxorubicin (see pg. 296, 1st col); matrix of alginate microparticles could slow down the release rate (see pg. 294, 2nd col); sodium alginate (see pg. 302, 1st col); optimization parameters (see pg. 294, 2nd col), such as nozzle diameter, flow rate, alginate concentration, calcium bath concentration, etc. (see pg. pg. 294, 2nd col); MSN was an inorganic core which can enhance the loading efficiency of drugs (see pg. 294, 2nd col).

Note, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this instance, Applicant’s claims are directed to a composition, wherein methods of electrospraying and atomization appears to produce the same product.

Claims 1, 3, 5-6, 9, 11-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over MAINA et al ((Mold-Templated Inorganic−Organic Hybrid Supraparticles for Codelivery of Drugs. Biomacromolecules 2014, 15, 4146−4151) in view of WANG et al (Mesoporous Silica Supraparticles for Sustained Inner-Ear Drug Delivery. Small 2014, 10, No. 21, 4244–4248) and NYKIAER et al (US 2007/0264195).
As discussed above, MAINA teaches a supraparticle (see abstract) comprising of: a payload of 1.14ug of preload of dexamethasone (DEX; see pg. 4148, 1st col.) on to mesoporous silica nanoparticles and further loaded with 1.34 ug of brain-derived neurotrophic factor (BDNF; see pg. 4149, 1st col.), which results in a total of 2.48 ug of st col), but can be larger in size, such as ~800um or larger (see pg. 4146, 1st col) thus, the amount of payload can easily be increased if needed by increasing the supraparticle size; more porous and irregular morphology (see pg. 4150, 2nd col), which reads on disordered pore; isoelectric point = 10 (see pg. 4149, 1st col); released at a slow rate (see pg. 4150, 1st col); “compared to smaller micrometer- or nanometer-sized particles, the ∼800 μm sized supraparticles are less likely to be carried to the brain where the drug may have unwanted side effects” (see pg. 4146, 2nd col); “highly porous, thus providing a matrix for BDNF infiltration. Intracochlear BDNF doses as low as ∼4−7 ng (corresponding to intracochlear concentrations around 50−100 ng mL−1) have been demonstrated to provide a neuroprotective effect. Single supraparticles can encapsulate around 200−300 times this amount, highlighting the therapeutic relevance of the MSG-SPs for sustained release” (see pg. 4149; 2nd col); gelatin is used as a biodegradable adhesive to bind and cross-link the particles (see abstract).
MAINA does not teach using mesoporous pore sizes of at least 50-100 nm; or using a specific neurotrophic factor, such as neurotrophin-3.
WANG teaches mesoporous silica (MS) are used in supraparticles  for sustained drug delivery (see title), wherein MS-engineered particles can provide a number of advantages in drug delivery, such as high surface area, adjustable pore sizes, and tunable particle sizes (see pg. 4244, 2nd col). Additional disclosures include: bimodal pore structure (see pg. 4244, 2nd col); pore sizes can be 100-200 nm (see pg. 4245, 2nd col) or smaller in the 2-3 nm range (see pg. 4245, 2nd col). 

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate small pores such as 2-3 nm or large pores such as 100-200 nm. The person of ordinary skill in the art would have been motivated to make those modifications, because it can load more or less drugs as desired, and reasonably would have expected success because mesoporous silica are well-known as drug carriers.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate neurotrophin-3 as the neurotrophic factor active drug. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because BDNF and neurotrophin-3 are functional equivalent of neurotrophic factor active drugs.


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618